PER CURIAM.
E.M. appeals a final order adjudicating him delinquent for battery and placing him on twelve months’ probation. His sole issue On appeal is that the trial court erred in adjudicating him delinquent based on the sufficiency of the evidence. Because this specific argument was not made before the trial court, we are foreclosed from reviewing it. See S.V.E. v. State, 689 So.2d 1283 (Fla. 1st DCA 1997); see also § 924.051(l)(b), Fla. Stat. (2001) (requiring *1070the issue to be raised before, and ruled on by, the trial court in order to be presérved for appeal). Accordingly, we affirm E.M.’s adjudication and disposition.
AFFIRMED.
ALLEN, C.L, BROWNING and LEWIS, JJ., concur.